Case 5:21-cv-00590-PRW Document 1-1 Filed 06/09/21 Page 1 of 7




                       EXHIBIT 1
       Case 5:21-cv-00590-PRW Document 1-1 Filed 06/09/21 Page 2 of 7
                                                                   FILED INDISTRICT COURT
                                                                      OKLAHOMA COUNTY

                   IN THE DISTRICT OF OKLAHOMA COUNTY                       MAY 18 2021
                            STATE OF OKLAHOMA
                                                                       RICK WARREN
                                                                        COURT CLERK
1.    SEAN MCMINN,                             )                     45
                                               )
              Plaintiff,                       )
                                               )       Case CTI;2021 —2170
V.                                             )      JURY TRIAL DEMANDED
                                               )      ATTORNEY LIEN CLAIMED
1.    NESTLE PURINA PETCARE CO.                )
      d/b/a, NESTLE PURINA                     )
                                               )
              Defendant.                       )

                                      PETITION

      COMES NOW THE PLAINTIFF, Sean McMinn, and hereby pleads his claims

as follows:

                                      PARTIES

1.    The Plaintiff is Sean McMinn, an adult resident of Canadian County, Oklahoma.

2.    The Defendant is Nestle Purina Petcare Co. d/b/a Nestle Purina, a foreign for-profit

      entity doing business in Oklahoma County, Oklahoma.

                                        VENUE

3.    Plaintiff's claims are for disability discrimination (including having an actual

      disability, a record of disability and/or being perceived as being disabled) in

      violation of the Americans with Disabilities Act and Oklahoma's Anti-

      Discrimination Act.

4.    The conduct giving rise to this litigation occurred in Oklahoma County, Oklahoma,

      such that venue is proper in Oklahoma County, Oklahoma



                                           1
       Case 5:21-cv-00590-PRW Document 1-1 Filed 06/09/21 Page 3 of 7




                               STATEMENT OF FACTS

5.     Defendant employed at least fifteen employees for at least twenty weeks of the

       current or proceeding year, such that it is an employer subject to the ADA.There is

       no minimum employee requirement to proceed under the OADA.

6.     Plaintiff is disabled as defined by the ADA in that he is in recovery from a prior

       episode of drug addiction for which he is prescribed medicinal methadone by his

       physician.

7.     Discontinuing his physician-prescribed methadone treatment would be detrimental

       to the Plaintiff in that it would result in Plaintiff suffering from withdrawal

       symptoms, including sweating, gastrointestinal issues, shaking, and chills, which,

       without ameliorative measures, would substantially impact one or more major life

       activity (including bodily functions).

8.     On or about February 2020, Plaintiff applied for the open position of Production

       Worker with Defendant.

9.     Plaintiff held the requisite skill, experience, education, and other job-related

       requirements for the position sought.

10.    Plaintiff had the ability to perform, with or without accommodation, the essential

       functions ofthe position sought.

1 1.   On ,or about May 4, 2020, Plaintiff received notice from Defendant stating that

       Defendant was interested in Plaintiff's application and wanted to begin the process

       ofinterviewing Plaintiff for the position to which he had applied.



                                                2
      Case 5:21-cv-00590-PRW Document 1-1 Filed 06/09/21 Page 4 of 7




12.   Between May 2020 and August 2020, Plaintiff went through three rounds of

      interviews with the Defendant for the position that he had applied.

13.   On or about mid-August 2020, Defendant extended to Plaintiff an offer of

      employment pending the results of a physical and drug screening.

14.   On or about August 25,2020,Plaintiff went to the physical/drug screening clinic as

      required by the Defendant. At this time, Plaintiff provided documentation from his

      physician noting that he (Plaintiff) was being prescribed methadone, but the staff at

      the physical/drug screening clinic refused to accept the documentation.

15.   During the physical, Plaintiff was examined by the examining physician who rated

      Plaintiff as "normal" for all measured features (including eyes, heart, neurological,

      and motion).

16.   When Plaintiff disclosed that he had documentation from his physician setting out

      that Plaintiff was prescribed medicinal methadone, and that so long as the medicinal

      methadone was taken correctly, it would result in no impairment to the Plaintiff, the

      examining physician told Plaintiff he did not want to see the documentation.

17.   Plaintiff never received any follow-up communications from the physical/drug

      screening facility.

18.   On or about August 26, 2020, Plaintiff contacted Defendant's Human Resources,

      notifying Defendant that Plaintiff had completed his physical/drug screening and

      that he had a letter from his physician regarding his prescription that he had

      attempted to provide to the physical/drug screening clinic. Plaintiff offered to

      provide this documentation directly to the Defendant.

                                            3
      Case 5:21-cv-00590-PRW Document 1-1 Filed 06/09/21 Page 5 of 7




19.   Plaintiff did not receive a response to his August 26, 2020 e-mail to Defendant's

      Human Resources personnel.

20.   On or about September 9, 2020, Plaintiff received an e-mail from Defendant's

      Human Resources that appeared to have been sent in error, as it was addressed to

      another member of Defendant's staff

21.   This September 9, 2020 e-mail stated that Defendant intended to rescind Plaintiff's

      offer of employment due to his physical/drug screen.

22.   Plaintiffresponded to this e-mail expressing his confusion and again explaining that

      he had documentation from his physician regarding his prescription that he was

      willing to provide to the Defendant.

23.   On or about September 10, 2020, Plaintiff received an e-mail from Defendant's

      Human Resources department titled "IMPORTANT: Drug Screen Results" and

      informing Plaintiff that his offer was being rescinded.

24.   As a direct result of the Defendants' conduct, the Plaintiff has suffered, and

      continues to suffer, wage loss (including back, present, and front pay, along with

      the value of benefits associated with such wages) and emotional distress/dignitary

      harm including worry, stress, frustration and similar unpleasant emotions.

25.   At the least, significant factors in the decision to terminate the Plaintiff's

      employment include his disability (including having an actual disability, a record of

      a disability and/or that Plaintiff was perceived as being disabled).

26.   The Plaintiff has exhausted his administrative remedies by timely filing an EEOC

      Charge of Discrimination against Defendant on or about October 16, 2020. The

                                             4
       Case 5:21-cv-00590-PRW Document 1-1 Filed 06/09/21 Page 6 of 7




       EEOC issued Plaintiff his Right to Sue letter on March 17, 2021, and Plaintiff

       received the same thereafter. This petition is timely filed within ninety(90) days of

       Plaintiff's receipt of his Right to Sue letter.

27.    Disability discrimination violates the ADA and OADA.

28.    Under both the ADA and OADA, Plaintiff is entitled to recover his wage loss

      (including back, present, and front pay, along with the value of benefits associated

       with such wages) and emotional distress/dignitary harm.

29.    Under the ADA, Plaintiff is entitled to recover punitive damages because the

       Defendant's conduct was willful or, at the least, in reckless disregard of Plaintiff's

       rights.

30.    Plaintiff is entitled to liquidated damages under the OADA.

31.    Plaintiff is entitled to attorney's fees under both claims.

                                          PRAYER

       WHEREFORE, Plaintiff requests this Court enter judgment in his favor and

against the Defendant and grant him all compensatory damages suffered, together with all

damages, attorneys' fees, costs and interest and such other legal and equitable relief as this

Court deems just and proper.




                                               5
Case 5:21-cv-00590-PRW Document 1-1 Filed 06/09/21 Page 7 of 7



                               1. DAY OF MAY 2021.
RESPECTFULLY SUBMITTED THIS /6#'

                            HAM:MONS,HURST & ASSOCIATES



                            Mark E. Hammons, OBA No. 3784
                            Amber L. Hurst OBA No. 21231
                            Brandon D. Roberts OBA No. 34012
                            HAMMONS,HURST & ASSOCIATES
                            325 Dean A. McGee Avenue
                            Oklahoma City, Oklahoma 73102
                            Telephone:(405)235-6100
                            Email: brandon@hammonslaw.com
                            Counselfor Plaintiff




                               6
